Mrs. D. Conner, now Mrs. Winfred Morris, appealed from a judgment by default confirmed against her on the ground that no preliminary default was entered up against her as the law provides. The preliminary default on which the confirmation was based consists of two words, "preliminary default." The Code of Practice, art. 311, provides that: "Such judgment may be obtained by moving for it in court, but it consists merely in a statement on the records of the court, showing that the defendant has failed to appear."
When a default is confirmed against a party, it is not supported by any presumption in the matter of the showing that must appear on the face of the court's record. The statement on the record of the court must show that the defendant has failed to appear.
To me it does not appear that the two words mentioned are a sufficient statement and showing under the law. I think that the judgment appealed from is null and void in so far as concerns the appellant on that account. I also think the petition fatally defective in not praying in proper terms for a judgment against the defendant. *Page 703